Citation Nr: 1010407	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-00 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston- 
Salem, North Carolina


THE ISSUE

Entitlement to service connection for shortness of breath, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to 
January 1993, which included a tour of duty in Southwest Asia 
during the Persian Gulf War.

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination from the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office.  While the Veteran's 
claims file was transferred to the Appeals Management Center 
(AMC), the Veteran moved to North Carolina.  The claims file 
will, therefore, be returned to the Winston-Salem, North 
Carolina Regional Office (RO).

In April 2008 and January 2009, the Board remanded the claim 
for additional development.


FINDING OF FACT

The Veteran's shortness of breath has been attributed to a 
known clinical diagnosis, obesity, which is not an injury or 
disease for VA purposes.  


CONCLUSION OF LAW

The criteria for service connection for shortness of breath 
are not met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with notice in May 2008, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
September 2008 supplemental statement of the case, following 
the provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Service treatment records do not reflect any complaints of or 
treatment for shortness of breath.  The Veteran is already in 
receipt of service connection for chronic fatigue syndrome 
and fibromyalgia based on his Persian Gulf service.  

On VA examination in October 2003, the examiner expressed the 
opinion that the Veteran's shortness of breath was due to 
obesity and in addition to "whatever component" that was a 
contribution from either chronic fatigue syndrome or 
fibromyalgia.  

In April 2008, the Board remanded the claim for a medical 
nexus opinion.  On VA examination in August 2008 in response 
to the Board's remand, the examiner diagnosed dyspnea on 
exertion, which was less likely than not a manifestation of 
the service-connected chronic fatigue/fibromyalgia syndrome.  
Subsequent to the August 2008 examination, additional VA 
evidence was received in the form of a report of a pulmonary 
function test performed at the time of the physical 
examination.  The report indicates a differential diagnosis 
that includes diseases of the pulmonary parenchyma, of the 
pleura, or of the chest wall, as well as neuromuscular 
weakness and high body mass index.  The report was not 
reviewed by the VA examiner and the evidence was not 
addressed in the supplemental statement of the case in 
September 2008.

A VA examination was conducted in March 2009.  After a review 
of the Veteran's claims file, the examiner stated that it was 
less likely as not that the findings on the pulmonary 
function tests conducted in October 2003 and August 2008 were 
a manifestation of either service-connected chronic fatigue 
syndrome or fibromyalgia.  

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of "qualifying 
chronic disability," a chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or any diagnosed illness 
that the Secretary determines, through September 30, 2011, 
warrants a presumption of service-connection.  38 U.S.C.A. § 
1117.

An "undiagnosed illness" is one that by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A 
"qualifying chronic disability" is defined, in part, as an 
undiagnosed illness.  38 C.F.R. §§ 3.317(a)(2)(i)(A).  Signs 
or symptoms involving the upper or lower respiratory system 
may be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness.  38 C.F.R. § 3.317(b)(8)

Even after the consideration afforded above, however, 
compensation will not be paid if: (1) there is affirmative 
evidence that an undiagnosed illness either was not incurred 
during active service, or (2) there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event, or (3) there is affirmative evidence that 
the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The veteran, having served in the Southwest Asia Theater of 
operations during the Persian Gulf War, is entitled to this 
presumption.  38 C.F.R. § 3.317(d).

Service connection for shortness of breath is not warranted 
on a presumptive basis as competent medical evidence has 
attributed it to obesity, and also found that it was not 
manifestation of either service-connected chronic fatigue 
syndrome or fibromyalgia.  See 38 C.F.R. § 3.317(a)(1)(ii), 
supra. 

While the Veteran is unable to substantiate his service 
connection claim on a presumptive basis, the Board is 
obligated to consider the Veteran's claim on a direct basis.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence, including that pertaining to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must 
be: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) competent evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  

Competent medical evidence has attributed the Veteran's 
shortness of breath to obesity.  Obesity is a sign or symptom 
of disease or disability.  Weight gain is considered in 
evaluating diseases such as Cushing's syndrome or various 
thyroid disorders. In these instances, it is not obesity 
which is service connected, it is the underlying disease.  
"Injury" is defined for VA purposes as "damage inflicted on 
the body by an external force."  Terry v. Principi, 340 F.3d 
1378, 1384 (Fed. Cir. 2003), citing Dorland's Illustrated 
Medical Dictionary 901 (29th Ed. 2000) (Dorland's).  Thus 
obesity caused by overeating is the result of the Veteran's 
own behavior, and as such is not an "injury" as defined for 
VA purposes.  "Disease" is defined as "any deviation from or 
interruption of the normal structure or function of a part, 
organ, or system of the body."  Terry, 340 F.3d at 1384, 
citing Dorland's at 511.  Obesity that is not due to an 
underlying pathology cannot be considered to be due to 
"disease," defined as "any deviation from or interruption of 
the normal structure or function of a part, organ, or system 
of the body."  Id.  The body's normal storage of calories for 
future use represents the body working at what it is designed 
to do.  Symptoms alone, without a finding of an underlying 
disorder, cannot be service- connected.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Veteran genuinely believes that his shortness of breath 
was incurred in service.  The Veteran is competent to comment 
on his symptoms.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
his shortness of breath and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the detailed 
opinion provided by the medical professional who reviewed the 
Veteran's claims file and provided the reasons for his 
opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (competent testimony "can be rejected only if found to 
be mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 


ORDER

Entitlement to service connection for shortness of breath is 
denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


